Citation Nr: 1313944	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-44 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must 'also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.' 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he developed hearing loss and tinnitus due to noise exposure in service from working on wheel/track vehicles in Vietnam as well as his exposure to acoustic trauma from an explosion of two ammo dumps.  His DD Form 214 confirms service as a vehicle mechanic and in Vietnam.

The Veteran's service treatment records, including enlistment and separation audiological examinations, are negative for any history, treatment, or diagnosis of a hearing loss disability or tinnitus.  On the contrary, the first documented complaint of or treatment for a hearing impairment was in 2009, a month before the Veteran filed his claims for VA benefits.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including his military duties as a vehicle mechanic, would be consistent with exposure to loud noise in service.

The Veteran underwent a VA examination in December 2009.  At that time, the Veteran reported tinnitus had an approximate onset in the late 1990s.  After an audiological examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused or a result of in-service injury.  The examiner noted that the Veteran worked around loud mechanic noise while serving in the military and in combat areas, and the potential for hearing loss in this line of work is very high and would certainly predispose any Veteran to early onset hearing loss.  Nonetheless, the examiner determined it is less likely as not that the Veteran's hearing loss was related to his military service as he had normal hearing at entry and exit from active service.  

The Board acknowledges that the Veteran's service treatment records do not show any hearing loss disability or tinnitus during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds another VA examination and opinion as to whether the Veteran's current hearing loss and tinnitus are related to active duty noise exposure is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, and accepting the Veteran's in-service reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service.

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  When the development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


